

[Execution Version]
PURCHASE AND SALE AGREEMENT
 
PURCHASE AND SALE AGREEMENT (“Agreement”) dated as of February 26, 2008 (the
“Effective Date”), between ST. MARIN/KARRINGTON LIMITED PARTNERSHIP, a Delaware
limited partnership (“Seller”), with an address of c/o Berkshire Property
Advisors, L.L.C., One Beacon Street, Suite 1550, Boston, Massachusetts 02108,
Attention: David Olney, Telecopier No. 617-646-2377, and WILLIAMS ASSET
MANAGEMENT, LLC, a Georgia limited liability company (“Buyer”), with an address
of One Overton Park, 3625 Cumberland Boulevard, Suite 430, Atlanta, Georgia
30339, Attention: Andrew H. Day, Telephone No. 678-589-7770, Telecopier
No. 678-589-7771.
 
In consideration of the mutual undertakings and covenants herein contained,
Seller and Buyer hereby covenant and agree as follows:
 
SECTION 1
 


 
SALE OF PROPERTY AND ACCEPTABLE TITLE
 
1.01 Agreement to Buy and to Sell; Property.  Seller shall sell to Buyer, and
Buyer shall purchase from Seller, at the price and upon the terms and conditions
set forth in this Agreement the following:
 
(a) that certain tract or parcel of land located at 1717 and 1721 E. Beltline
Road, Coppell, Texas, more particularly described in Schedule A attached hereto
(the “Land”);
 
(b) the six hundred (600) unit apartment complex commonly known as St.
Marin/Karrington Apartments, which contains related improvements, facilities,
amenities, structures, driveways and walkways, all of which have been
constructed on the Land (collectively, the “Improvements”);
 
(c) all right, title and interest of Seller in and to any alleys, strips or
gores adjoining the Land, and any easements, rights-of-way or other interests
in, on, under or to, any land, highway, street, road, right-of-way or avenue,
open or proposed, in, on, under, across, in front of, abutting or adjoining the
Land, and all right, title and interest of Seller in and to any awards for
damage thereto by reason of a change of grade thereof;
 
(d) the accessions, appurtenant rights, privileges, appurtenances and all the
estate and rights of Seller in and to the Land and the Improvements, as
applicable, or otherwise appertaining to any of the property described in the
immediately preceding clauses (a), (b) and/or (c);
 
(e) the personal property listed in Schedule B attached hereto owned by Seller
and located on or in or used solely in connection with the Land and
Improvements, excluding, however, any computer equipment, computer software and
computer hardware (but not the data pertaining to the operation of the Property)
(collectively, the “Personal Property”);
 
(f) all Service Contracts (as hereinafter defined) that are being assumed by
Buyer in accordance with this Agreement; and
 
(g) all of the lessor’s interest in the Leases (as hereinafter defined) and any
refundable security or other refundable deposits thereunder and all of Seller’s
interest in any intangible property now or hereafter owned by Seller and used
solely in connection with the Land, Improvements and Personal Property,
including all warranties, guaranties, governmental permits, approvals and
licenses,
 

A/72401704.6
 
1

--------------------------------------------------------------------------------

 

(h) the names “St. Marin Apartments”, “Karrington Apartments” and variations
thereof and any other trade names and trade marks associated with the Land and
Improvements, but excluding (i) any rights to the name “Berkshire” and the
Berkshire trademark, and (ii) the right, title and interest of any website or
domain names maintained by Seller or Seller’s property manager with respect to
the Property.
 
All of the items described in subparagraphs (a) through (g) above are
collectively the “Property”.
 
1.02 Title.  Seller shall convey to Buyer by special warranty deed (the “Deed”),
and Buyer shall accept the fee simple title to the Property in accordance with
the terms of this Agreement, and Buyer’s obligation to accept said title shall
be conditioned upon Buyer then being conveyed good and clear record and
marketable fee simple title to the Property, subject only to the Permitted
Exceptions (as hereinafter defined).
 
Seller has furnished to Buyer a commitment for title insurance covering the
Property from Lawyers Title Insurance Corporation, 150 Federal Street, Suite
200, Boston, Massachusetts 02110, Attention: Robert G. Soule, Esq.,
Telephone:  617-619-4800; Facsimile: 617-619-4848 (the “Title Insurer” or
“Escrow Agent”) and legible copies of all instruments and plans mentioned
therein as exceptions to title (all of such items are hereinafter collectively
referred to as the “Commitment”) for an Owner’s Title Insurance Policy (the
“Title Policy”).  The Commitment shall be in the amount of the Purchase Price
(as defined in Section 2.01 hereof).  Should such Commitment contain any title
exceptions which are not acceptable to Buyer, in its reasonable discretion,
Buyer shall, prior to the expiration of the Inspection Period, notify Seller of
any such exceptions.  If any supplement or amendment to the Commitment is issued
prior to Closing and it shows any additional exceptions to title which, in
Buyer’s sole discretion, adversely affect title to the Real Property, the Buyer
shall have ten (10) days from the date of such supplement or amendment to the
Commitment within which to give to the Seller further written notice of
disapproval of such additional exceptions to title.  If Buyer fails to so notify
Seller of any such exceptions, any exceptions existing at the expiration of the
Inspection Period shall be deemed accepted by Buyer and included as the
“Permitted Exceptions”.  If Buyer timely notifies Seller in writing of any such
exceptions, Seller, in Seller’s sole discretion, shall have thirty (30) days
from the date Seller receives notice of such exceptions (and the Closing Date
shall be extended to the extent necessary, not to exceed thirty (30) days) to
remove or cure such exceptions, except with respect to the Monetary Liens (as
hereinafter defined), which Seller may remove or cure at Closing with the
proceeds from the Purchase Price.  Seller shall be deemed to have given notice
to Buyer that Seller refuses to cure any such exceptions, which Seller may so do
in its sole discretion, unless Seller, within ten (10) days after receipt of
notice from Buyer, shall notify Buyer in writing that Seller will attempt to
cure such exceptions.  If Seller fails or refuses to cure said exceptions within
the time period above provided, Buyer may (a) terminate this Agreement within
ten (10) days after Seller gives notice, or is deemed to have given notice, that
Seller refuses to cure such exceptions and the Deposit shall be returned to
Buyer, or (b) if Buyer fails to so terminate, Buyer shall be deemed to have
waived such exceptions and accept title subject thereto, in which event there
shall be no reduction in the Purchase Price.  Notwithstanding the foregoing,
Seller, at its cost, shall be obligated to cure or remove by Closing the
following (collectively, the “Monetary Liens”): all mortgages and deeds of trust
against the Property, except the Existing Deed of Trust (as defined below).
 
1.03 Survey.  Seller has furnished to Buyer a copy of: (i) ALTA/ACSM Land Title
Survey of 1717 E. Beltline Road, Coppell, Texas coordinated by International
Land Services, Inc. dated September 5, 2003, last revised November 25, 2003, and
(ii) ALTA/ACSM Land Title Survey of 1721 E. Beltline Road, Coppell, Texas
coordinated by International Land Services, Inc. dated September 30, 2003, last
revised November 25, 2003 (collectively, the “Prior Survey”), and Buyer may
obtain a current as-built survey (the “Survey”) of the Land and the Improvements
by a registered land surveyor.
 

 
A/72401704.6
 
2

--------------------------------------------------------------------------------

 

1.04 Should the Prior Survey contain any encumbrances, encroachments or other
survey defects which are not acceptable to Buyer in its reasonable discretion
(collectively “Prior Survey Matters”), Buyer shall, prior to the expiration of
the Inspection Period, notify Seller of any such Prior Survey Matters are
unacceptable.  In addition, if Buyer obtains a New Survey, should the New Survey
contain any encumbrances, encroachments or other survey defects which do not
appear on the Prior Survey and which are not acceptable to Buyer in its
reasonable discretion (collectively, “New Survey Matters”), Buyer shall, prior
to the expiration of the Inspection Period, notify Seller of any such New Survey
Matters.  (The Prior Survey Matters and the New Survey Matters are referred to
collectively as “Survey Matters”).  If Buyer does not obtain a New Survey or if
Buyer fails to so notify Seller of any Survey Matters during the time period as
described above, all Survey Matters shall be deemed accepted by Buyer.  If Buyer
timely notifies Seller in writing of such Survey Matters, Seller, in Seller’s
sole discretion, shall have thirty (30) days from the date Seller receives
notice of such Survey Matters to cure such Survey Matters.  Seller shall be
deemed to have given notice to Buyer that Seller refuses to cure any such Survey
Matters, which Seller may so do in its sole discretion, unless Seller, within
ten (10) days after receipt of notice from Buyer, shall notify Buyer in writing
that Seller will attempt to cure such Survey Matters.  If Seller fails or
refuses to cure said Survey Matters within the time periods provided, Buyer may
(a) terminate this Agreement within ten (10) days after Seller gives notice, or
is deemed to have given notice, that Seller refuses to cure such Survey Matters
and the Deposit shall be returned to Buyer, or (b) if Buyer fails to so
terminate, Buyer shall be deemed to waive such Survey Matters and accept title
subject thereto, in which event there shall be no reduction in the Purchase
Price.
 
As to title defects arising after the Effective Date of the Commitment and
survey defects arising after the date of the Survey, Buyer shall be entitled to
object thereto within three (3) business days after becoming aware of such
defect, but no later than the Closing Date, and Seller shall have three (3)
business days to elect the options set forth above regarding the cure of any
such additional title or survey defects (unless such defect was caused by the
act or failure to act of Seller, in which event  Seller is obligated to cure
same), and the Closing Date shall be extended to the extent necessary, not to
exceed thirty (30) days, to provide Seller an additional period of time to
attempt to cure any such defect.
 
SECTION 2
 


 
PURCHASE PRICE, ACCEPTABLE FUNDS,
 
DEPOSIT AND ESCROW OF DEPOSIT
 
2.01 Purchase Price.  The purchase price (“Purchase Price”) to be paid by Buyer
to Seller for the Property is Sixty-One Million Seven Hundred Fifty Thousand and
00/100 Dollars ($61,750,000.00) subject to the prorations and adjustments as
hereinafter provided in this Agreement.  Subject to receipt of the Lender’s
Consent (as defined below), the Purchase Price shall be comprised of (i) the
principal balance assumed by Buyer under the Existing Loan (as defined below),
and (ii) the balance in immediately available funds, after taking into account
the prorations and adjustments required herein (including, without limitation,
those set forth in Section 11) (the “Equity Portion of the Purchase Price”).
 
2.02 Payment of Monies.  All monies payable under this Agreement, unless
otherwise specified in this Agreement, shall be paid by wire transfer.
 
2.03 Payment of Purchase Price.  The Purchase Price, subject to prorations and
adjustments, shall be paid as follows:
 
(a) Three Hundred Thousand and 00/100 Dollars ($300,000.00) paid within two (2)
business days after the Effective Date (the “Initial Deposit”);
 

 
A/72401704.6
 
3

--------------------------------------------------------------------------------

 

(b) Three Hundred Thousand and 00/100 Dollars ($300,000.00) shall be paid as an
additional deposit within one (1) day after the expiration of the Inspection
Period if Buyer does not elect to terminate this Agreement pursuant to Section
6.02 hereof (the “Additional Deposit” and, together with the Initial Deposit and
any and all interest accrued thereon, the “Deposit”); and
 
(c) Payment at Closing.  At the consummation of the transaction contemplated
hereby (the “Closing”), Buyer shall deliver to Escrow Agent cash in an amount
equal to the Equity Portion of the Purchase Price less the amount of the Deposit
(as defined below) held by the Escrow Agent and subject to adjustments and
apportionments as set forth herein.  The Purchase Price, as adjusted, shall be
paid at Closing by wire transfer of immediately available federal funds,
transferred to the order or account of Seller or such other person as Seller may
designate in writing.
 
2.04 Escrow Provisions.  By executing the Receipt as provided herein, Escrow
Agent hereby acknowledges receipt by Escrow Agent of the Initial Deposit paid by
Buyer to be applied on the Purchase Price of the Property under the terms
hereof.  Escrow Agent agrees to hold, keep and deliver said Deposit and all
other sums delivered to it pursuant hereto in accordance with the terms and
provisions of this Agreement.  Upon receipt from Buyer of the Deposit, Escrow
Agent shall invest the Deposit in an interest-bearing account or money market
fund acceptable to Buyer and Seller.  At the Closing, Escrow Agent shall release
the Deposit to Seller, which Deposit shall be credited against the balance of
the Purchase Price owed by Buyer to Seller.  Escrow Agent shall not be entitled
to any fees or compensation for its services in holding the Deposit
hereunder.  Escrow Agent shall be liable only to hold said sums and deliver the
same to the parties named herein in accordance with the provisions of this
Agreement, it being expressly understood that by acceptance of this Agreement
Escrow Agent is acting in the capacity of a depository only and shall not be
liable or responsible to anyone for any damages, losses or expenses unless same
shall have been caused by the gross negligence or willful malfeasance of Escrow
Agent.  In the event of any disagreement between Buyer and Seller resulting in
any adverse claims and demands being made in connection with or for the monies
involved herein or affected hereby, Escrow Agent shall be entitled to refuse to
comply with any such claims or demands so long as such disagreement may
continue; and in so refusing Escrow Agent shall make no delivery or other
disposition of any of the monies then held by it under the terms of this
Agreement, and in so doing Escrow Agent shall not become liable to anyone for
such refusal; and Escrow Agent shall be entitled to continue to refrain from
acting until (a) the rights of the adverse claimants shall have been finally
adjudicated in a court of competent jurisdiction of the monies involved herein
or affected hereby, or (b) all differences shall have been adjusted by agreement
between Seller and Buyer, and Escrow Agent shall have been notified in writing
of such agreement signed by the parties hereto.  Escrow Agent shall not be
required to disburse any of the monies held by it under this Agreement unless in
accordance with either a joint written instruction of Buyer and Seller or an
Escrow Demand from either Buyer or Seller in accordance with the provisions
hereinafter.  Upon receipt by Escrow Agent from either Buyer or Seller (the
“Notifying Party”) of any notice or request (the “Escrow Demand”) to perform any
act or disburse any portion of the monies held by Escrow Agent under the terms
of this Agreement, Escrow Agent shall give written notice to the other party
(the “Notified Party”).  If within five (5) days after the giving of such
notice, Escrow Agent does not receive any written objection to the Escrow Demand
from the Notified Party, Escrow Agent shall comply with the Escrow Demand.  If
Escrow Agent does receive written objection from the Notified Party in a timely
manner, Escrow Agent shall take no further action until the dispute between the
parties has been resolved pursuant to either clause (a) or (b) above.  Further
Escrow Agent shall have the right at all times to pay all sums held by it (i) to
the appropriate party under the terms hereof, or (ii) into any court of
competent jurisdiction after a dispute between or among the parties hereto has
arisen, whereupon Escrow Agent’s obligations hereunder shall terminate.
 
Notwithstanding the foregoing to the contrary, in the event Buyer timely
exercises Buyer’s right to terminate this Agreement pursuant to Section 6.02
hereof prior to the expiration of the Inspection
 

 
A/72401704.6
 
4

--------------------------------------------------------------------------------

 

Period and Buyer delivers an Escrow Demand together with a copy of Buyer’s
termination notice pursuant to Section 6.02 prior to the expiration of the
Inspection Period, Escrow Agent shall give written notice thereof to Seller,
disburse the Deposit to Buyer and Seller shall not have any right to object
thereto.
 
Seller and Buyer jointly and severally agree to indemnify and hold harmless said
Escrow Agent from any and all costs, damages and expenses, including reasonable
attorneys’ fees, that said Escrow Agent may incur in its compliance of and in
good faith with the terms of this Agreement; provided, however, this indemnity
shall not extend to any act of gross negligence or willful malfeasance on the
part of the Escrow Agent.
 
2.05 Assumption of Existing Loan.  Seller entered into a loan in the original
principal amount of $32,500,000,00 (the "Existing Loan") with Federal Home Loan
Mortgage Corporation (“Existing Lender”) secured by that certain Multifamily
Deed of Trust, Assignment of Rents and Security  Agreement and Fixture Filing
from Seller to Mark S. Shiembob, Trustee, to Johnson Capital Group, Inc.
(“Original Lender”) dated as of November 25, 2003, in the original principal
amount of $32,500,000.00 and filed for record in/under Volume 2003233, Page
13344 of the Real Property Records of Dallas County, Texas, as assigned by
Original Lender to Existing Lender pursuant to that Assignment of Security
Instrument dated as of November 25, 2003 recorded in/under Volume 2003233, Page
13427 of the Land Records of Dallas County, Texas (the “Existing Deed of
Trust”).  Seller shall pay all interest accruing on and other fees and expenses
under the Existing Loan through the date prior to Closing and Buyer shall be
responsible for interest on the Existing Loan from and after the Closing
Date.  All fees associated with the assumption of the Existing Loan by Buyer
(the “Assumption”) shall be paid at or before the Closing by Buyer.  All loan
documentation related to the Existing Loan is hereinafter referred to as the
“Existing Loan Documents”.  Buyer shall receive a credit against the Purchase
Price equal to the outstanding principal balance and all accrued but unpaid
interest and other fees and expenses under the Existing Loan.
 
(i) Within seven (7) days after the Effective Date, Buyer shall submit to
Existing Lender a complete application for the Assumption of the Existing
Loan.  Each of Seller and Buyer shall pursue the Assumption with due diligence
and in good faith and shall make all commercially reasonable efforts to obtain
Existing Lender’s consent to the Assumption in accordance with the terms of this
Agreement, including providing all other cooperation the other party reasonably
requests toward that end. Seller agrees to cooperate with Buyer in connection
with Buyer’s preparation of all applications and submissions contemplated
hereunder and, without limiting the generality of the foregoing, shall furnish
such information and execute and deliver such documents on behalf of the Seller
as may be reasonably required in connection therewith.  Buyer and Seller shall
establish a mutual understanding for all communications between Seller, its
property manager, or other representative of the Seller and Existing Lender or
any tenant or tenants of the Property regarding the terms and conditions of any
proposed or submitted application contemplated in connection herewith.
 
(ii) At Closing, if Existing Lender consents to such assumption, Seller shall
assign the Existing Loan to Buyer, and Buyer shall assume the Existing Loan,
with Existing Lender’s written consent (the “Lender’s Consent”), under an
assignment and assumption agreement reasonably agreed to by Seller, Buyer and
Existing Lender that imposes no obligation or liability on Seller or the
Seller’s non-recourse guarantor under the Existing Loan Documents with respect
to any period after Closing, with the same effect as if Seller were paying off
the Existing Loan in full at Closing (the “Loan Assignment and Assumption
Agreement”).  The Loan Assignment and Assumption Agreement, together with any
other documents the Existing Lender requires Seller and/or Buyer to execute and
deliver as a condition to the assignment and assumption of the Existing Loan to
Buyer are, collectively, the “Lender Assumption Documents”.
 

 
A/72401704.6
 
5

--------------------------------------------------------------------------------

 

(iii) In the event that the Lender Consent has not been obtained on or before
expiration of the Inspection Period, either party may terminate this Agreement
by written notice at any time thereafter so long as such condition remains
unsatisfied and Buyer shall receive a full refund of the Deposit.
 
2.06 Independent Consideration.  Notwithstanding anything to the contrary in
this Agreement, in the event Buyer exercises its right to terminate this
Agreement during the Inspection Period, Escrow Agent shall pay to Seller, out of
the Deposit, the sum of $100.00 (the “Independent Consideration”), and Escrow
Agent shall return the balance of the Deposit to Buyer in accordance with the
provisions hereof.  Seller acknowledges and agrees that its right to the
Independent Consideration is good and sufficient consideration for its execution
and delivery of this Agreement, including provisions allowing Buyer to terminate
this Agreement at its discretion during the Inspection Period.
 
SECTION 3
 


 
THE CLOSING
 
Except as otherwise provided in this Agreement, the delivery of all documents
necessary for the closing of this transaction pursuant to this Agreement (the
“Closing”) shall take place in the offices of Escrow Agent or such other place
as Seller and Buyer shall mutually agree, at 10:00 a.m. Boston time on April 28,
2008 (the “Closing Date”) or such earlier date or place as Buyer and Seller
shall mutually agree in writing.  The transactions described herein shall be
closed by means of concurrent delivery of the documents of title, delivery of
Title Policy (as hereinafter defined) and the Equity Portion of the Purchase
Price, customarily referred to as a “New York Style” or escrow closing.  It is
agreed that time is of the essence of this Agreement.  Buyer and Seller shall
execute supplemental escrow instructions as may be appropriate to enable Title
Company to comply with the terms of this Agreement, so long as such instructions
are not in conflict with this Agreement.
 
SECTION 4
 


 
SELLER’S PRE-CLOSING DELIVERIES
 
Seller shall, in accordance with the provisions of Section 6.01 hereof, furnish
to Buyer, within three (3) business days after the date hereof, for inspection
and approval by Buyer the following, to the extent in the possession of Seller
or its management company (herein collectively referred to as the "Due Diligence
Materials"):
 
4.01 Leases.  Seller shall provide Buyer with access on-site to the originals of
all leases and related lease files.
 
4.02 Taxes.  A copy of 2005, 2006 and 2007 (if available) real estate and
personal property tax statements for the Property.
 
4.03 Current Rent Roll.  A list of the current rents now being collected on each
of the apartment units in the Improvements which includes: apartment number,
unit type, tenant name, commencement and termination dates, lease rent and
security deposits.
 
4.04 Service Contracts.  Copies of all service, maintenance, supply and
management contracts affecting the use, ownership, maintenance and/or operation
of the Property.
 

 
A/72401704.6
 
6

--------------------------------------------------------------------------------

 

4.05 Utility Bills.  A detailed report of all utility bills (gas, electric,
water and sewer) relating to the Property for the immediately prior twelve (12)
month period.
 
4.06 Operating Statements.  Copies of the Operating Statements (unaudited) for
the Property for 2005, 2006 and 2007 (if available) year to date in the form
customarily used by Seller in the operation of the Property.
 
4.07 Permits.  Copies of all certificates of occupancy (if any) and other
permits and licenses (if any) in the possession of Seller.
 
4.08 Existing Loan Documents.  Copies of the Existing Loan Documents.
 
4.09 Plans and Specifications.  To the extent in Seller’s possession, all
construction plans and specifications relating to the original development of
the Property and any major capital repairs or tenant improvements that have been
conducted at the Property.
 
4.10 Environmental Reports.  All environmental reports in Seller’s possession.
 
4.11 Insurance Loss Runs.  Insurance loss runs for the prior three years to the
extent available to Seller from its insurance provider.
 
SECTION 5
 


 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer as follows:
 
5.01 Leases.  Seller has not entered into any leases, subleases, licenses or
other rental agreements or occupancy agreements (written or verbal) which grant
any possessory interest in and to any space situated on or in the Improvements
or that otherwise give rights with regard to use of the Improvements other than
the leases (the “Leases”) described in Schedule C attached hereto (the “Rent
Roll”).  To the best of Seller’s knowledge, Seller has complied, in all material
respects, with the landlord’s obligations under the Leases.  Except as shown on
the Rent Roll or in the ordinary course of business, (a) the Leases are in full
force and effect and none of them has been modified, amended or extended, except
as stated thereon or as evidenced by modifications, amendments or extensions
thereto or as noted on the Rent Roll; (b) no rent has been paid more than one
(1) month in advance; and (c) there are no concessions, bonuses, free months’
rental, or rebates with respect to the Leases.
 
5.02 Service and Management Contracts.  To Seller’s knowledge, Schedule D
attached hereto lists all service, maintenance, supply and management contracts
(collectively, “Service Contracts”) affecting the operation of the
Property.  Seller will provide a notice of termination upon the expiration of
the Inspection Period for all Service Contracts which can be terminated in
accordance with their terms and without the payment of a termination fee by
Seller (the  “Terminable Service Contracts”).  Buyer shall assume at Closing (i)
the Terminable Service Contracts until such time as the termination of such
contracts by Seller shall become effective, and (ii) all Service Contracts that
cannot be terminated by their terms or that cannot be terminated without payment
of a termination fee by Seller.  In any event, Seller will terminate all
management and leasing agreements at no cost to Buyer.
 
5.03 Ability to Perform.  Seller has full power to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and this Agreement constitutes the legal, valid and binding obligation of
 

 
A/72401704.6
 
7

--------------------------------------------------------------------------------

 

5.04 Seller enforceable in accordance with its terms.  Except as set forth in
this Agreement, no order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority is required to authorize, or is
required in connection with, the execution, delivery and performance of this
Agreement by Seller or the taking by Seller of any action contemplated by this
Agreement.
 
5.05 No Actions.  To Seller’s knowledge, except as set forth on Schedule E
attached hereto, and except for tenant collection actions, if any, and tort
claims, if any, which are fully covered by insurance, there are no pending legal
actions or proceedings against or relating to Seller or the Property which could
have a material adverse effect on Seller or the Property.
 
5.06 Existing Loan.  To Seller’s knowledge, there is no uncured default which
has continued beyond applicable grace and/or cure periods by Seller or Existing
Lender under the Existing Loan Documents.  Seller will not (i) modify or amend
the Existing Loan Documents except as set forth in the Loan Assignment and
Assumption Agreement, and (ii) incur any additional indebtedness which would be
secured by the Existing Deed of Trust.
 
5.07 Notice of Violations or Defects.  Seller has received no written notice
from applicable governmental authorities that the Property or the use thereof
violates any governmental law or regulation or any covenants or restrictions
encumbering the Property which violation has not been cured and would have a
material adverse affect on the Property.
 
5.08 FIRPTA.  Seller is not a "foreign person", as that term is defined in
Section 1445 of the Internal Revenue Code of 1986, as amended.
 
5.09 No Condemnation.  There are no eminent domain, condemnation or similar
proceedings pending, or, to the best of Seller’s knowledge, threatened with
respect to the Property or any portion thereof.
 
As used in this Agreement, or in any other agreement, document, certificate or
instrument delivered by Seller to Buyer, the phrase “to the knowledge of
Seller”, “to Seller’s knowledge”, “to the best of Seller’s knowledge” or any
similar phrase shall mean the actual, not constructive or imputed, knowledge of
David Olney, Senior Vice President, without any obligation on his part to make
any independent investigation of the matters being represented and warranted, or
to make any inquiry of any other persons, or to search or examine any files,
records, books, correspondence and the like.
 
Buyer agrees to inform Seller promptly in writing if it discovers that any
representation or warranty of Seller is inaccurate in any material respect, or
if it believes that Seller has failed to deliver to Buyer any document or
material which it is obligated to deliver hereunder.
 
If Buyer notifies Seller prior to Closing that any representation or warranty
made in Section 5 is not true and correct in any material respect and Seller
fails to cure or remedy the same prior to Closing, Buyer may either (a)
terminate this Agreement and the Deposit shall be returned to Buyer, and neither
party shall have further rights or obligations pursuant to this Agreement,
except for Buyer’s obligation to repair any damage to the Property and to
indemnify Seller as set forth in Section 6.01; or (b) waive any such
representation or warranty and close the transaction without any reduction in
the Purchase Price.
 
If subsequent to Closing Buyer notifies Seller within six (6) months after
Closing that Buyer discovered post-closing that any representation or warranty
made in this Section 5 was not true and correct in any material respect and
specifying the breach with particularity, subject to the limitations set forth
in Section 17.02, Buyer shall have available all remedies at law or in equity as
a consequence
 

 
A/72401704.6
 
8

--------------------------------------------------------------------------------

 

thereof.  If Buyer does not notify Seller of the breach of any of its
representations and warranties set forth in this Section 5 and institute a
lawsuit therefore in a court of competent jurisdiction within six (6) months
after the Closing, Buyer shall be deemed to have waived all of its rights to
claim and sue for any breach by Seller of any of its representations and
warranties made in this Section 5.
 
Buyer agrees to use diligent efforts to notify Seller of any breach of any
Seller’s representations and warranties set forth in this Section 5.
 
SECTION 6
 


 
INSPECTION PERIOD; ACCESS; PURCHASE “AS IS”
 
6.01 During the term of this Agreement, Buyer, its agents and representatives,
shall be entitled to enter upon the Property (as coordinated through Seller’s
property manager), including all leased areas, upon reasonable prior notice to
Seller, to perform inspections and tests of the Property, including surveys,
environmental studies, examinations and tests of all structural and mechanical
systems within the Improvements, and to examine the books and records of Seller
and Seller’s property manager relating to the Property.  Before entering upon
the Property, Buyer shall furnish to Seller evidence of general liability
insurance coverage in such amounts and insuring against such risks as Seller may
reasonably require.  Notwithstanding the foregoing, Buyer shall not be permitted
to interfere unreasonably with Seller’s operations at the Property or
unreasonably interfere with any tenant’s occupancy at the Property, and the
scheduling of any inspections shall take into account the timing and
availability of access to tenants’ premises, pursuant to tenants’ rights under
the Leases or otherwise.  If Buyer wishes to engage in any testing which will
damage or disturb any portion of the Property, Buyer shall obtain Seller’s prior
consent thereto, which may be refused or conditioned in Seller’s sole
discretion.  Without limiting the generality of the foregoing, Seller’s written
approval (which, notwithstanding the foregoing, may be granted, withheld or
conditioned in Seller’s sole discretion) shall be required prior to any testing
or sampling of surface or subsurface soils, surface water, groundwater or any
materials in or about the Improvements in connection with Buyer’s environmental
due diligence.  Buyer shall repair any damage to the Property caused by any such
tests or investigations or Buyer’s entry onto the Property, and indemnify Seller
from any and all liabilities, claims, costs and expenses resulting
therefrom.  The foregoing indemnification shall survive Closing or the
termination of this Agreement.
 
6.02 The term “Inspection Period,” as used herein, shall mean the period
commencing on the Effective Date and ending at 5:00 p.m. Boston time on March
27, 2008. Buyer shall have the right to terminate this Agreement, in its sole
discretion, by giving written notice of such election to Seller on any day prior
to and including the final day of the Inspection Period, in which event the
Deposit shall be returned forthwith to Buyer and, except as expressly set forth
herein, neither party shall have any further liability or obligation to the
other hereunder.  In the absence of such written notice, the contingency
provided for in this Section 6.02 shall no longer be applicable, Buyer shall be
deemed to have waived its right to terminate hereunder and this Agreement shall
continue in full force and effect.  In the event Buyer timely elects to
terminate this Agreement during the Inspection Period as permitted above, and as
additional consideration for Seller granting Buyer the foregoing condition
precedent, in the event that Seller requests the same in writing, Buyer shall
deliver to Seller with Buyer’s notice of termination copies of all final
studies, surveys, plans, investigations and reports obtained by or prepared by
Buyer in connection with Buyer’s inspection of the Property, in which event
Seller shall reimburse Buyer for actual costs and expenses incurred by Buyer in
connection with the same.  Buyer makes no warranty or representation as to the
accuracy of any information contained in such documents.
 
6.03 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND
AGREED THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME
 

 
A/72401704.6
 
9

--------------------------------------------------------------------------------

 

6.04 MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE.
 
BUYER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
BUYER AND BUYER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL
FAULTS”.  EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR
IN THE DEED, BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE
FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY PROSPECTUS DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGERS OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT.  BUYER ALSO
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE
PROPERTY IS BEING SOLD “AS-IS.”
 
BUYER REPRESENTS TO SELLER THAT BUYER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE
PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY OR
DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT.  UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S AFFILIATED ENTITIES AND EACH OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS
(COLLECTIVELY, “SELLER AFFILIATES”)) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED
OR ALLEGED AGAINST SELLER (AND SELLER’S PROPERTY MANAGER AND SELLER’S OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR
ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS,
VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS,
CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY, OTHER THAN PURSUANT TO SUCH
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH
IN THIS AGREEMENT AND THE DEED.
 
THE PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.
 

 
A/72401704.6
 
10

--------------------------------------------------------------------------------

 

Buyer waives any rights or claims it may have against Seller, Seller’s property
manager or any Seller Affiliates in connection with the presence of, or any
loss, cost or damage associated with, Hazardous Materials (as hereinafter
defined) in, on, above or beneath the Property or emanating therefrom.  If at
any time after the Closing, any third party or any governmental agency seeks to
hold Buyer responsible for any loss, cost or damage arising from any Hazardous
Materials in, on, above or beneath the Property or for the violation of any
Hazardous Materials Laws, Buyer agrees that it shall not (a) implead Seller,
(b) bring a contribution action or similar action against Seller, or (c) attempt
in any way to hold Seller responsible with respect to any such matter.  The
provisions of this Section 6.04 shall survive the Closing.  As used herein,
“Hazardous Materials” shall mean and include, but shall not be limited to any
petroleum product, all hazardous or toxic substances, wastes or substances and
any substances or organisms (including any mold or fungi) which because of their
quantitated concentration, chemical, or active, flammable, explosive, infectious
or other characteristics, constitute or may reasonably be expected to constitute
or contribute to a danger or hazard to the health, safety or welfare of the
general public or of any occupants of the Building or to the environment,
including, without limitation, any hazardous or toxic waste or substances which
are included under or regulated by any applicable law or regulation (whether now
existing or hereafter enacted or promulgated, as they may be amended from time
to time) including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (“CERCLA”),
42 U.S.C. §9601 et seq.; the Toxic Substance Control Act (“TSCAS”), 15 U.S.C.
§2601 et seq.; the Hazardous Materials Transportation Act, 49 U.S.C. §1802; the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §9601, et seq.; the
Clean Water Act (“CWA”), 33 U.S.C. §1251 et seq.; the Safe Drinking Water Act,
42 U.S.C. §300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. §7401 et seq., the
Federal Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq.,
similar state laws and regulations adopted thereunder (collectively, “Hazardous
Materials Laws”).  The provisions of this Section shall survive Closing or any
termination of this Agreement.
 
6.05 No Financial Representation.  Seller has provided to Buyer certain
unaudited historical financial information regarding the Property relating to
certain periods of time in which Seller owned the Property.  Seller and Buyer
hereby acknowledge that such information has been provided to Buyer solely as
illustrative material.  Seller makes no representation or warranty that such
material is complete or accurate or that Buyer will achieve similar financial or
other results with respect to the operations of the Property, it being
acknowledged by Buyer that Seller’s operation of the Property and allocations of
revenues or expenses may be vastly different than Buyer may be able to
attain.  Buyer acknowledges that it is a sophisticated and experienced purchaser
of real estate and further that Buyer has relied upon its own investigation and
inquiry with respect to the operation of the Property and releases Seller from
any liability with respect to such historical financial information.
 
6.06 Lead Warning.  Attached hereto as Schedule F as part of this Agreement is
the “Lead Warning Statement” (herein so called), required by 42 U.S.C.
§4852d.  Buyer has the right to conduct a risk assessment or inspection for the
presence of lead-based paint hazards.  If such inspection reveals a lead-based
paint hazard that is not acceptable to Buyer, Buyer has the right to terminate
this Agreement by written notice to Seller delivered on or prior to the
expiration of the Inspection Period.  If Buyer timely terminates this Agreement
pursuant to the preceding sentence, the Deposit shall be returned to Buyer, and
Seller and Buyer have no further obligations, one to the other, with respect to
the subject matter of this Agreement, except for matters expressly surviving
termination.  If Buyer fails to timely give such termination notice, Buyer is
deemed to have accepted any lead-based paint condition.  Buyer hereby
acknowledges that it has read the Lead Warning Statement and understands its
contents, that it has been given at least a ten (10) day period from the
Effective Date to conduct a risk assessment or inspection for the presence of
lead-based paint hazards, and that Buyer has received and read the Lead Hazard
Information Pamphlet.
 

 
A/72401704.6
 
11

--------------------------------------------------------------------------------

 

6.07 
 


 
INSURANCE
 
6.08 Maintenance of Insurance.  Until the Closing, Seller shall maintain its
present insurance on the Property, including, without limitation, casualty and
liability insurance, which insurance in respect of fire and casualty shall be
covered by a standard All-Risk Policy in the amounts as currently
insured.  Subject to the provisions of Section 7.02, the risk of loss in and to
the Property shall remain vested in Seller until the Closing.  Buyer will obtain
its own insurance on the Property at Closing.
 
6.09 Casualty or Condemnation.  If prior to the Closing, the Improvements or any
material portion thereof (having a replacement cost equal to or in excess of
$2,000,000.00 are damaged or destroyed by fire or casualty, or any material part
of the Property (for which a condemnation award is in excess of $2,000,000.00)
is taken by eminent domain by any governmental entity, or such taking would
cause the property (i) no longer to comply with zoning requirements or the
Leases, or (ii) no longer to have access to a publicly-dedicated and maintained
right-of-way for vehicular and pedestrian access, then Buyer shall have the
option, exercisable by written notice given to Seller at or prior to the
Closing, to terminate this Agreement, whereupon all obligations of all parties
hereto shall cease, the Deposit shall be returned to Buyer and this Agreement
shall be void and without recourse to the parties hereto except for provisions
which are expressly stated to survive such termination.  If Buyer does not elect
to terminate this Agreement, or if such damage or destruction or taking has a
replacement cost or condemnation award  in an amount of less than $2,000,000.00
and in the event of a taking would not cause the Property to fail to comply with
zoning requirements or the Leases or  no longer to have access to a
publicly-dedicated and maintained right-of-way for vehicular and pedestrian
access, Buyer shall proceed with the purchase of the Property without reduction
or offset of the Purchase Price, and in such case, unless Seller shall have
previously restored the Property to its condition prior to the occurrence of any
such damage or destruction, Seller shall pay over or assign to Buyer all amounts
received or due from, and all claims against, any insurance company or
governmental entity as a result of such destruction or taking and Buyer shall be
entitled to a credit against the Purchase Price equal to the deductible amount,
if applicable, under Seller’s insurance policy.
 
SECTION 7
 


 
SELLER’S OBLIGATIONS PRIOR TO CLOSING
 
Seller covenants that between the Effective Date (except as set forth in Section
8.01 below) and the Closing:
 
7.01 Leasing.  From and after the expiration of the Inspection Period, Seller
shall not, without Buyer’s prior written consent, enter into any (i) new lease
for any part of the Property, (ii) amendment, modification, or renewal of an
existing Lease (except renewals of existing Leases on terms provided under such
Leases at rental rates not less than the rent set forth for such unit on the
Rent Roll, (iii) accept the surrender of premises under any Lease, (iv) consent
to sublease, or (v) terminate any existing Lease or dispossess any tenant under
an existing Lease (except terminations of existing Leases in the event the
tenants thereunder have failed to pay rent or other charges for more than thirty
(30) days past the due date thereof) (each of (i), (ii), (iii), and (iv) being
herein collectively referred to as a “New Lease”) which (x) is more than five
percent (5%) below current market rents for the Property as set forth on
Schedule G attached hereto, (y) provides for concessions in excess of one (1)
month’s rent; or (z) is for a term in excess of one (1) year or whose term will
commence more than thirty (30) days after the execution of the New Lease.  On or
prior to the Closing Date, Seller shall have performed all work necessary
(including, without limitation, supplying operable kitchen appliances,
installing new carpeting or cleaning existing
 

 
A/72401704.6
 
12

--------------------------------------------------------------------------------

 

7.02 carpeting, and repainting) to make all apartment units within the Property
that have been vacated for more than seven (7) days prior to the Closing Date
ready for occupancy by incoming tenants, consistent with Seller’s past practices
(the “Ready Work”).  In the event that all Ready Work has not been completed
prior to the Closing Date, Buyer shall receive a credit at Closing on account of
the incomplete Ready Work in an amount equal to $500.00 per unit.
 
7.03 Continuation of Service Contracts.  Seller shall not modify or amend any
Service Contract or enter into any new service contract for the Property,
without the prior written consent of Buyer which consent shall not be
unreasonably withheld or delayed provided such contract is terminable without
penalty by the then owner of the Property upon not more than thirty (30) days’
notice.
 
7.04 Replacement of Personal Property.  No personal property included as part of
the Property shall be removed from the Property unless the same is replaced with
similar items of at least equal quality prior to the Closing.
 
7.05 Tax Procedure.  Seller shall not withdraw, settle or otherwise compromise
any protest or reduction proceeding affecting real estate taxes assessed against
the Property for any fiscal period in which the Closing is to occur or any
subsequent fiscal period without the prior written consent of Buyer.  Real
estate tax refunds and credits received after the Closing which are attributable
(a) to any fiscal period prior to the fiscal tax year during which the Closing
occurs shall be paid to Seller, and (b) to the fiscal tax year during which the
Closing occurs shall be apportioned between Seller and Buyer, after deducting
the expenses of collection thereof, based upon the relative time periods each
owns the Property, which obligation shall survive the Closing.
 
7.06 Access.  Seller shall allow Buyer or Buyer’s representatives access to the
Property, the Leases and other documents required to be delivered under this
Agreement upon reasonable prior notice at reasonable times; provided Buyer
agrees that the original leases and all other original documents shall remain
on-site at the Property.
 
SECTION 8
 


 
SELLER’S CLOSING OBLIGATIONS
 
8.01 Closing, Deliveries and Obligations.  At the Closing, Seller shall deliver
the following to the Escrow Agent (herein referred to as the "Seller Closing
Documents"):
 
(a) Deed.  The Deed, in the form attached hereto as Exhibit A, duly executed and
acknowledged by Seller, which conveys the Land and Improvements to Buyer,
subject only to Permitted Exceptions, and, if required by the Title Company, a
quitclaim deed, duly executed and acknowledged by Seller, which conveys the Land
and Improvements to Buyer according to the description thereof contained in the
Survey.
 
(b) Bill of Sale.  A bill of sale in the form attached hereto as Exhibit B, as
executed by Seller.
 
(c) General Assignment.  A general assignment in the form attached as Exhibit C
(the “Assignment”), as executed by Seller.
 
(d) Seller’s Representation Certificate.  A certificate certifying that all
representations and warranties of Seller in Section 5 of this Agreement remain
true and correct as of the Closing Date in all material respects.
 

 
A/72401704.6
 
13

--------------------------------------------------------------------------------

 

(e) Lease Records.  Original copies of all Leases, and related documents in the
possession or under the control of Seller.  Such records shall include a
schedule of all cash security deposits and other refundable deposits and a
credit against the Purchase Price in the amount of such security deposits and
other refundable deposits held by Seller at the Closing under the Leases
together with appropriate instruments of transfer or assignment with respect to
any lease securities which are other than cash and a schedule updating the Rent
Roll and setting forth all arrears in rents and all prepayments of rents.
 
(f) Permits.  Seller shall deliver, to the extent in the possession of
Seller:  original copies of all certificates, licenses, permits, authorizations
and approvals issued for or with respect to the Property by governmental
authorities having jurisdiction, except that photocopies may be substituted if
the originals are posted at the Property.
 
(g) Title Affidavits.  Such affidavits as the Title Insurer may reasonably
require in order to omit from its title insurance policy all exceptions, other
than Permitted Exceptions, for (i) parties in possession other than under the
rights to possession granted under the Leases; and (ii) mechanics’ liens, in the
form attached hereto as Exhibit H.
 
(h) Files.  Seller shall make all of its files and records relating to the
Property available to Buyer at the Property upon reasonable prior notice for
copying, which obligation shall survive the Closing.
 
(i) Notices of Sales.  A letter in the form attached as Exhibit D, executed by
Seller, advising the tenants under the Leases of the sale of the Property to
Buyer and directing that all rents and other payments thereafter becoming due
under the Leases be sent to Buyer or as Buyer may direct.
 
(j) Non-Foreign Affidavit.  A certification with respect to compliance by Seller
with the Foreign Investment and Real Property Tax Act, IRC Section 1445(b)(2),
as amended, in the form attached as Exhibit E.
 
(k) Rent Roll.  An updated Rent Roll, re-certified to be true, complete and
accurate, in the form attached as Exhibit F.
 
(l) Management Agreement Termination.  A termination of the existing management
agreement, executed by the property manager, in the form attached as Exhibit G.
 
(m) Transfer Tax Declaration.  Any transfer tax declaration, if any, required to
be filed in connection with the recording of the Deed.
 
(n) Assignment and Assumption Documents.  If Lender’s Consent is obtained, the
Assignment and Assumption Agreement, in recordable form, duly executed by Seller
before a notary public, in the form of which has been previously approved by all
parties thereto.
 
(o) Other Documents.  Deliver any other documents required by this Agreement to
be delivered by Seller.
 
8.02 Seller’s Expenses.  Seller shall pay (i) its own counsel fees; (ii) the
cost of the base premium for the standard coverage owner’s policy of title
insurance; (iii) one-half of any escrow fees; and (iv) those fees, costs and
expenses customarily charged at closing to a seller in accordance with the
custom of the State of Texas.
 

 
A/72401704.6
 
14

--------------------------------------------------------------------------------

 

8.03 
 


 
BUYER’S CLOSING OBLIGATIONS
 
At the Closing, Buyer shall:
 
8.04 Payment of Purchase Price.  Deliver to Seller the Purchase Price, as
adjusted for (a) apportionments under Section 2.05 and Section 11, and (b) any
adjustments thereto required pursuant to the express provisions this Agreement.
 
8.05 Assignment.  The Assignment, as executed by Buyer.
 
8.06 Recording Deed.  Cause the Deed to be recorded.
 
8.07 Assignment and Assumption Agreement.  If Lender’s Consent is obtained, the
Assignment and Assumption Agreement, in recordable form, duly executed by Buyer
before a notary public, in the form of which has been previously approved by all
parties thereto, and such other documents as may be required by Existing Lender.
 
8.08 Other Documents.  Deliver any other documents required by this Agreement to
be delivered by Buyer.
 
8.09 Buyer’s Expenses.  Buyer shall pay (i) its own counsel fees, (ii) the cost
of any additional premiums charged by the Title Insurer for the Title Policy,
including, without limitation, extended coverage in connection with the issuance
of the Title Policy and the cost of any endorsements to the Title Policy
requested by Buyer, (iii) the cost of the Survey; (iv) any costs and expenses
relating to the assumption of the Existing Loan (excluding Seller’s attorneys
fees), including, without limitation, any assumption fee charged by Existing
Lender, (v) one-half of any escrow fees, and (vi) those fees, costs and expenses
customarily charged at closing to a buyer in accordance with the custom of the
State of Texas.
 
SECTION 9
 


 
APPORTIONMENTS AND ADJUSTMENTS TO PURCHASE PRICE
 
The following apportionments shall be made between the parties at the Closing as
of the close of the business day prior to the Closing:
 
(a) Buyer shall receive from Seller a credit for any rent and other income under
Leases collected by Seller before Closing that applies to any period after
Closing.  Uncollected rent and other uncollected income shall not be prorated at
Closing.  After Closing, Buyer shall apply all rent and income collected by
Buyer from a tenant, first to such tenant’s current monthly rental, then to the
month in which Closing occurred, and then to arrearages in the reverse order in
which they were due, remitting promptly to Seller, any balance properly
allocable to Seller’s period of ownership.  Buyer shall bill and use
commercially reasonable efforts to collect such rent arrearages in the ordinary
course of business, but shall not be obligated to engage a collection agency or
take legal action to collect any rent arrearages.  Any rent or other income
received by Seller after Closing which are owed to Buyer shall be remitted to
Buyer promptly after receipt for allocation and disbursement as provided herein;
 
(b) refundable security deposits and other refundable deposits; it is the intent
of the parties that all refundable security deposits and other refundable
deposits shown on the Rent Roll shall be transferred by Seller to Buyer at
Closing; provided, however, all non-refundable tenant fees such as
 

 
A/72401704.6
 
15

--------------------------------------------------------------------------------

 

(c) cleaning fees, redecorating fees and pet fees shall be retained by Seller;
on the Closing, Buyer shall in writing acknowledge receipt of and expressly
assume all Seller’s financial and custodial obligations with respect to all such
security deposits, it being the intent and purpose of this provision that, at
Closing, Seller will be relieved of all fiduciary and custodial obligations, and
that Buyer will assume all such obligations and be directly accountable to the
residents of the Property with respect to all such security deposits;
 
(d) there shall be no adjustment for wages, vacation pay, pension and welfare
benefits and other fringe benefits of all persons employed by Seller at the
Property; it being the intent of the parties that simultaneously with the
Closing, Seller shall terminate any existing management agreement and Buyer
shall have no liability or obligation with respect to any employee of Seller or
its management company prior to Closing;
 
(e) real estate taxes, personal property taxes, water charges and sewer charges,
if any, on the basis of the most recent billing period, as reflected on the
actual invoices/bills issued by the appropriate taxing authority;
 
(f) Seller shall receive a credit for utility deposits for any utility accounts
which are transferred to Buyer;
 
(g) prepayments paid by Seller under assigned Service Contracts, provided there
shall be no adjustment or proration for any initial inducement payments made to
Seller by providers of telephone, cable television, internet or similar service
providers;
 
(h) Buyer shall be responsible for all leasing or brokerage commissions for
tenants who have executed a lease prior to the Closing Date but do not move in
until after the Closing Date;
 
(i) association fees and charges from the Valley Ranch Master Association (the
“Association”).  Upon written request by Buyer , Seller shall deliver to the
Association and request that the Association execute an estoppel certificate (in
a form to be provided to Seller by Buyer) confirming the amount of such fees and
charges and that the same are not delinquent;
 
(j) the mortgage payment under the Existing Loan for the month during which the
Closing occurs; and
 
(k) Seller shall receive a credit at the Closing for all escrow amounts or
reserves deposited in connection with the Existing Loan, which are to remain in
effect after Closing for the benefit of Buyer.
 
If the Closing shall occur before a new tax rate or new assessed valuation is
fixed for the fiscal period in which Closing occurs, the apportionment of taxes
at the Closing shall be upon the basis of the tax rate or assessed valuation for
the preceding period, as applicable.  Promptly after the new tax rate or new
assessed valuation is fixed, the apportionment of taxes shall be recomputed. Any
discrepancy resulting from such recomputation and any errors or omissions in
computing apportionments at the Closing shall be promptly corrected, which
obligation shall survive the Closing.  If any operating expenses or other
prorations cannot conclusively be determined as of the date of Closing, then the
same shall be adjusted at Closing based upon the most recently issued bills thus
far and shall be re-adjusted within ninety (90) days after the Closing
occurs.  This obligation to re-adjust shall survive Closing.
 

 
A/72401704.6
 
16

--------------------------------------------------------------------------------

 



 


 
FAILURE TO PERFORM
 
9.02 Buyer’s Election.  If Seller is unable to satisfy all of Seller’s
obligations as set forth in this Agreement, Buyer shall have the right to elect,
in its sole discretion, at the Closing, to accept such title as Seller can
deliver to the Property in its then condition and to pay therefor the Purchase
Price without reduction or offset, in which case Seller shall convey such title
for such price.
 
9.03 Seller’s Default.  If at the Closing, Seller is unable to satisfy all of
Seller’s obligations as set forth in this Agreement, and Buyer does not elect to
take title as provided in Section 12.01, Seller shall be in default under this
Agreement and the Deposit shall be forthwith returned to Buyer and Buyer shall
be entitled to reimbursement from Seller of (i) all non-refundable loan
assumption and origination costs paid to Existing Lender by Buyer, plus (ii)
Buyer’s other actual out-of-pocket expenses incurred in connection with the
transaction contemplated by this Agreement in an amount not to exceed One
Hundred Thousand and 00/100 Dollars ($100,000.00), and thereafter neither party
shall have any further obligations to the other.  In addition to the foregoing,
if Buyer desires to purchase the Property in accordance with the terms of this
Agreement and Seller intentionally refuses to perform Seller’s obligations
hereunder, Buyer, at its option, and as Buyer’s sole and exclusive remedy, shall
have the right to compel specific performance by Seller hereunder in which event
the Deposit shall be delivered to Seller at Closing and credited against the
Purchase Price; provided, however, that (i) Buyer shall only be entitled to such
remedy if (A) any such suit for specific performance is filed within forty-five
(45) days after Buyer becomes aware of the default by Seller and notifies Seller
of such default, and (B) Buyer is not in default under this
Agreement.  Notwithstanding the foregoing, if the remedy of specific performance
is not available to Buyer because Seller has conveyed the Property to a third
party in violation of this Agreement, then Buyer shall be entitled to seek
Buyer’s actual  damages from Seller up to an aggregate amount of Six Hundred
Thousand and 00/100 Dollars ($600,000.00).
 
9.04 Buyer’s Default.  The parties acknowledge that in the event of Buyer’s
failure to fulfill its obligations hereunder it is impossible to compute exactly
the damages which would accrue to Seller in such event.  The parties have taken
these facts into account in setting the amount of the Deposit, required pursuant
to Section 2.03, and hereby agree that: (a) such amount together with the
interest earned thereon is the pre-estimate of such damages which would accrue
to Seller; (b) such amount represents damages and not any penalty against Buyer;
and (c) if this Agreement shall be terminated by Seller by reason of Buyer’s
failure to fulfill Buyer’s obligations hereunder, the Deposit together with the
interest thereon shall be Seller’s full and liquidated damages in lieu of all
other rights and remedies which Seller may have against Buyer at law or in
equity.
 
9.05 Cure.  If either Buyer or Seller fails to perform any of their respective
obligations under this Agreement (excluding the closing obligations under
Sections 9 and 10 hereof), the non-defaulting party shall give written notice to
the defaulting party specifying such default and, except as to defaults which
occur as of Closing, the defaulting party shall not be in default under this
Agreement unless the defaulting party fails to cure such default within five (5)
days after the delivery by the non-defaulting party of said written
notice.  Notwithstanding anything in the foregoing sentence to the contrary, if
either party is in default of their respective closing obligations under
Sections 9 and 10 hereof, the non-defaulting party shall not be required to
deliver notice and the defaulting party shall not be entitled to a cure period
with respect to a default of any closing obligation under said Sections.
 

 
A/72401704.6
 
17

--------------------------------------------------------------------------------

 



 


 
BROKERAGE FEES
 
Seller and Buyer mutually represent and warrant that CB Richard Ellis (“Broker”)
is the only broker with whom they have dealt in connection with this purchase
and sale and that neither Seller nor Buyer knows of other any broker who has
claimed or may have the right to claim a commission in connection with this
purchase and sale.  The commission of the Broker shall be paid by Seller
pursuant to a separate agreement, but Seller shall be obligated to pay such
commission only if, as and when the Deed is recorded and not otherwise.  In any
event, Buyer shall have no obligation to pay a brokerage commission to
Broker.  Seller and Buyer shall indemnify and defend each other against any
costs, claims or expenses, including attorneys’ fees, arising out of the breach
on their respective parts of any representations, warranties or agreements
contained in this Section.  Buyer acknowledges and agrees that Broker is not
authorized by Seller to make, and Broker has not at any time made, any
representation or warranty of any kind or character, express or implied, with
respect to Seller or the Property.  The representations and obligations under
this Section shall survive the Closing or, if the Closing does not occur, the
termination of this Agreement.
 
SECTION 10
 


 
CONDITIONS TO CLOSING
 
The obligation of Buyer to consummate the transaction contemplated hereby is
conditioned upon satisfaction by Seller or waiver by Buyer of the following
conditions precedent as of the Closing Date:
 
(a) All representations and warranties of Seller made herein remain materially
true and correct except with respect to changes in the ordinary course of
Seller’s operation of the Property (including, without limitation, activities
conducted in accordance with Section 8 of this Agreement);
 
(b) Seller shall have materially performed all of the obligations and covenants
undertaken by Seller in this Agreement to be performed by Seller at or prior to
the Closing;
 
If the conditions set forth in this Section 14 are not satisfied at or prior to
Closing, Buyer may elect either to terminate this Agreement in writing at or
prior to Closing (in which event the Deposit shall be refunded to Buyer and the
parties hereto shall have no further rights or obligations to one another except
those which explicitly survive termination), to pursue its remedies as set forth
in Section 12 if the failure of a condition shall have occurred on account of a
default by Seller under this Agreement, or to waive the unsatisfied condition
and close escrow without a reduction in the Purchase Price.  The failure of the
Buyer to elect any of the foregoing options at or prior to Closing shall be
deemed a waiver of the failed condition by Buyer.
 
SECTION 11
 


 
NOTICES
 
11.01 Effective Notices.  All notices and/or notifications under this Agreement
shall be in writing and shall be delivered personally or shall be sent by
Federal Express or other comparable overnight delivery courier (delivery is
deemed to be one business day after deposit with such overnight courier),
addressed as set forth at the beginning of this Agreement or by telecopier to
the telecopier number as set forth at the beginning of this Agreement, provided
that transmission is confirmed by the sender’s telecopier and followed by a copy
sent by overnight delivery courier.  Notices shall be deemed
 

 
A/72401704.6
 
18

--------------------------------------------------------------------------------

 

11.02 effective, when so delivered.  Copies of all such notices to Buyer shall
be sent to Stephen F. White, Esq., Nelson Mullins Riley & Scarborough LLP,
Atlantic Station, 201 17th Street NW, Suite 1700, Atlanta, Georgia  30363,
Telephone No.: 404-322-6122, Telecopier No. 404-322-6091, and copies of all such
notices to Seller shall be sent to Richard A. Toelke, Esq., Bingham
McCutchen LLP, 150 Federal Street, Boston, Massachusetts 02110, Telephone No.:
617-951-8830, Telecopier No. 617-951-8736 and to Mary Beth Bloom, General
Counsel, The Berkshire Group, One Beacon Street, Suite 1500, Boston,
Massachusetts  02108, Telephone No.: 617-556-1588, Telecopier No. 617-556-1408.
 
SECTION 12
 


 
LIMITATIONS ON SURVIVAL
 
12.01 Representations and Warranties.  Except as otherwise expressly provided in
this Agreement, no representations, warranties, covenants or other obligations
of Seller set forth in this Agreement shall survive the Closing, and no action
based thereon shall be commenced after Closing.  The representations,
warranties, covenants and other obligations of Seller set forth in Section 5
shall survive until six (6) months after the Closing, and no action based
thereon shall be commenced more than six (6) months after the Closing.
 
12.02 Merger.  The delivery of the Deed by Seller, and the acceptance and
recording thereof by Buyer, shall be deemed the full performance and discharge
of each and every obligation on the part of Seller to be performed hereunder and
shall be merged in the delivery and acceptance of the Deed, except as provided
in Section 16.01 and except for such other obligations of Seller which are
expressly provided herein to survive the Closing.
 
SECTION 13
 


 
MISCELLANEOUS PROVISIONS
 
13.01 Assignment.  Buyer shall be entitled to assign this Agreement and its
rights hereunder to a corporation, general partnership, limited partnership,
limited liability company or other lawful entity entitled to do business in the
state in which the Property is located provided such entity shall be (a)
controlled by, controlling or under the common control with Buyer or Williams
Multifamily Acquisition Fund, LP, a Delaware limited partnership, and (b)
acceptable to the Existing Lender (“Assignee”).  In the event of such an
assignment of this Agreement to Assignee (a) Buyer shall notify Seller promptly,
(b) Buyer and Assignee shall be jointly and severally liable under this
Agreement from and after such assignment, (c) Assignee shall assume all
obligations of Buyer under this Agreement and (d) from and after any such
assignment the term “Buyer” shall be deemed to mean the Assignee under any such
assignment.
 
13.02 Limitation of Liability.  No shareholders, partners or members of either
party, nor any of its or their respective officers, directors, agents,
employees, heirs, successors or assigns shall have any personal liability of any
kind or nature for or by reason of any matter or thing whatsoever under, in
connection with, arising out of or in any way related to this Agreement and the
transactions contemplated herein, and each party hereby waives for itself and
anyone who may claim by, through or under such party any and all rights to sue
or recover on account of any such alleged personal liability.
 
Notwithstanding anything set forth in this Agreement to the contrary, Buyer
agrees that Seller shall have no liability to Buyer for any breach of Seller’s
covenants, agreements, representations or warranties hereunder or under any
other agreement, document, certificate or instrument delivered by Seller to
Buyer unless the valid claims for all such breaches collectively aggregate more
than Twenty
 

 
A/72401704.6
 
19

--------------------------------------------------------------------------------

 

Five Thousand and 00/100 Dollars ($25,000.00), in which event the full amount of
such valid claims shall be actionable, up to the cap set forth in the following
sentence.  Further, Buyer agrees that any recovery against Seller for any breach
of Seller’s covenants, agreements, representations and warranties hereunder or
under any other agreement, document, certificate or instrument delivered by
Seller to Buyer, or under any law applicable to the Property or this
transaction, shall be limited to Buyer’s actual damages not in excess of Seven
Hundred Fifty Thousand and 00/100 Dollars ($750,000.00) in the aggregate and
that in no event shall Buyer be entitled to seek or obtain any other damages of
any kind, including, without limitation, consequential, indirect or punitive
damages.
 
13.03 Integration.  This Agreement embodies and constitutes the entire
understanding between the parties with respect to the transaction contemplated
herein, and all prior agreements, understandings, representations and
statements, oral or written, are merged into this Agreement.  Neither this
Agreement nor any provision hereof may be waived, modified, amended, discharged
or terminated except by an instrument signed by the party against whom the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.
 
13.04 Governing Law.  This Agreement shall be governed by, and construed in
accordance with the laws of the state in which the Property is located.
 
13.05 Captions.  The captions in this Agreement are inserted for convenience of
reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.
 
13.06 Bind and Inure.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
 
13.07 Drafts.  This Agreement shall not be binding or effective until properly
executed and delivered by both Seller and Buyer.  The delivery by Buyer to
Seller of an executed counterpart of this Agreement shall constitute an offer
which may be accepted by the delivery to Buyer of a duly executed counterpart of
this Agreement and the satisfaction of all conditions under which such offer is
made, but such offer may be revoked by Buyer by written notice given at any time
prior to such acceptance and satisfaction.
 
13.08 Number and Gender.  As used in this Agreement, the masculine shall include
the feminine and neuter, the singular shall include the plural and the plural
shall include the singular, as the context may require.
 
13.09 Attachments.  If the provisions of any schedule or rider to this Agreement
are inconsistent with the provisions of this Agreement, the provisions of such
schedule or rider shall prevail.  The Schedules attached are hereby incorporated
as integral parts of this Agreement.
 
13.10 Confidentiality.  Prior to Closing, both Seller and Buyer agree to keep
this Agreement confidential, and not to disclose its contents to anyone except
(a) their respective lenders, investors, partners, legal counsel, accountants,
and other representatives that are involved with the consummation of this
transaction; or (b) as may be required by applicable law, except that either
party may make such public announcement regarding the transaction contemplated
by this Agreement as may, in such party’s judgment, be required by, or
appropriate under, applicable law.
 
13.11 Tax-Free Exchange. If either party (the “Advising Party”) advises the
other party (the “Non-Advising Party”) of its intention to seek to effect a tax
deferred exchange pursuant to Section 1031 of the Internal Revenue Code, in
connection with the purchase of the Property, Non-Advising Party
 

 
A/72401704.6
 
20

--------------------------------------------------------------------------------

 

13.12 agrees to accommodate Advising Party in seeking to effect a tax deferred
exchange for the Property, provided that such exchange shall not (i) delay the
Closing or (ii) require Non-Advising Party to incur any cost or liability of any
kind or nature on account of such exchange.  Advising Party may assign its
rights under this Agreement immediately prior to Closing to an Exchange
Accommodation Titleholder of Advising Party’s choice for the purpose of
completing such an exchange.  Non-Advising Party agrees to cooperate with
Advising Party and the Exchange Accommodation Titleholder with respect to such
exchange and agrees to execute all documentation required to effectuate such
exchange, at no cost or liability to Non-Advising Party.  Non-Advising Party
makes no warranty whatsoever with respect to the qualification of the
transaction for tax deferred exchange treatment under Section 1031 and
Non-Advising Party shall have no responsibility, obligation or liability with
respect to the tax consequences to Advising Party.
 
13.13 Further Assurances.  In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Buyer.
 
[remainder of page left intentionally blank]
 

 
A/72401704.6
 
21

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.
 
SELLER:
 
ST. MARIN/KARRINGTON LIMITED PARTNERSHIP,
a Delaware limited partnership
 
By:           SM Karrington, L.L.C.,
a Delaware limited liability company,
its general partner
 
By:        /s/ David C. Quade
              __________________________________
Name:   David C. Quade
Title:     Executive Vice President
 
BUYER:
 
WILLIAMS ASSET MANAGEMENT, LLC,
a Georgia limited liability company
 
By:        /s/ Andrew H. Day      
              _________________________________
                                                                                               
Name:   Andrew H. Day
                                                                                               
Title:     Chief Operating Officer



 
A/72401704.6
 
22

--------------------------------------------------------------------------------

 

RECEIPT
 
The Purchase and Sale Agreement, together with the Initial Deposit, has been
received by the Escrow Agent on this the ___28th_ day of __February_, 2008, and
the Escrow Agent acknowledges the terms thereof and agrees to perform as Escrow
Agent in accordance therewith.
 
ESCROW AGENT:
 
LAWYERS TITLE INSURANCE CORPORATION
 
By:         /s/  Anne N. Wilbur
Name:     Anne N. Wilbur
Title:        A.V.P
 

 
A/72401704.6
 
23

--------------------------------------------------------------------------------

 

LIST OF SCHEDULES
 
Schedules
 
Schedule A - Description of Land
Schedule B - Personal Property
Schedule C - Rent Roll
Schedule D - Service Contracts
Schedule E - Litigation
Schedule F - Lead Warning Statement
Schedule G - Current Market Rents
 
Exhibits
 
Exhibit A - Form of Deed
Exhibit B - Form of Bill of Sale
Exhibit C - Form of General Assignment
Exhibit D - Form of Tenant Notice Letter
Exhibit E - Form of FIRPTA Certificate
Exhibit F - Form of Rent Roll Certificate
Exhibit G - Form of Termination of Management Agreement
Exhibit H - Form of Title Affidavit

A/72401704.6
 
24

--------------------------------------------------------------------------------

 

